CURIAN SERIES TRUST 7601 Technology Way, Denver, Colorado 80237 1-877-847-4143 November 15, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Curian Series Trust Registration Statement on Form N-1A Dear Sir/Madam: Enclosed for filing is the registration statement under the Securities Act of 1933, as amended (“1933 Act”) and the Investment Company Act of 1940, as amended (“1940 Act”) on Form N-1A of the Curian Series Trust (“Trust”).The notification of registration of the Trust on Form N-8A is being filed contemporaneously with this filing under separate cover. The Trust has elected, pursuant to Rule 24f-2 under the 1940 Act, to register an indefinite amount of securities under the 1933 Act. If you have any questions concerning this filing, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Chief Legal Officer & Secretary encs.
